         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION


Anthony Daniel, et al.,

                      Plaintiffs,   Case No. 1:16-cv-03512

v.                                  Michael L. Brown
                                    United States District Judge
Georgia Department of Human
Services, et al.,

                      Defendants.

________________________________/

                          OPINION & ORDER

     This is a heartbreaking case. Laila Daniel died at the age of two

after the State of Georgia placed her in the custody of Jennifer and

Joseph Rosenbaum. Her parents, Anthony Daniel and Tessa Clendening,

sued the Georgia Department of Human Services (“DHS”) and Samantha

White and Tamara Warner, former DHS case workers responsible for

Laila’s placement with the Rosenbaums. Defendants White and Warner

moved for summary judgment. (Dkts. 41; 43.) Defendant DHS also

moved to dismiss or for summary judgment. (Dkt. 44.) The Court grants

Defendants White’s and Warner’s Motions for Summary Judgment
(Dkts. 41; 43). The Court grants in part and denies in part Defendant

DHS’s Motion to Dismiss or for Summary Judgment (Dkt. 44).

I.   Background

     DHS’s Division of Family and Child Services (“DFCS”) took Laila

Daniel and her sister, MP, into its temporary legal and physical custody

in April 2015. (Dkt. 37 ¶ 12.) Laila was about twenty-one months old at

the time. (Id.) MP was four. (Id.) DFCS placed the girls with Patricia

and Dexter Lambert, experienced foster parents. (Id. ¶¶ 14, 15.)1

     Jennifer Rosenbaum was a third-year law student interning in the

Juvenile Court in Henry County.         (Id. ¶ 17.)   She heard about the

children’s placement in foster care. (Id.) Rosenbaum had been a foster

child and had lived in a foster home with the children’s mother. (Id.)

Jennifer and her husband, Joseph Rosenbaum, wanted to provide foster

care for Laila and MP. (Id.)




1Defendant Warner spends several pages of her brief explaining what
bad parents Plaintiffs were to Laila and MP, including arrests, drug
abuse, neglect of the children, and failure to contact their children after
DFCS took them into custody. (Dkt. 41-1 at 2–4.) That is irrelevant.
This case involves Laila’s fundamental right to physical safety while in
DFCS custody. Laila had that right no matter her parents’ failures.


                                    2
       Defendant White, the children’s case manager, heard about their

interest. (Id. ¶ 4; Dkt. 42-1 at 71:11–21.) Because the Rosenbaums were

not approved foster parents, White and her supervisor, Defendant

Warner, worked to have them approved as “fictive kin.” (Dkt. 37 ¶ 18.)

Fictive kin is a term DFCS uses to describe people who are so close to

children that DFCS considers them relatives even though they are not

actually related. (Dkt. 42-2 at 52:3–54:11.) DFCS treats placement with

fictive kin as placement with relatives. (Dkt. 42-2 at 50:1–11.) It is not

foster parent placement. (Id.) Fictive kin are supposed to have resided

with or had significant contact with the children before becoming

permanent caregivers. (Dkt. 44-2 at 8.) That was not the case here. The

record provides little detail about the decision to classify the Rosenbaums

as fictive kin other than to say that Warner believed they would serve as

good caregivers for the children. She explained, “when you work with

youth and understand services that are put in place, [Jennifer

Rosenbaum] would have been what we called an ideal person that went

through the system.       She would have been what we considered

rehabilitated. She was a pillar of the community.” (Dkt. 41-1 at 73:19–

23.)



                                    3
     As a part of the approval process, DFCS hired a company to perform

a background check on the Rosenbaums. (See Dkt. 41-3 at 36–57.) The

company gave them positive reviews and approved Laila and MP going

into their home. (Id.) White and Warner did not conduct a check under

Jennifer Rosenbaum’s maiden name, which would have revealed that she

had been in foster care. (Dkt. 42-2 at 74:11–17.) They knew she had been

in foster care, but that was all. (Id.) Warner explained that, because she

viewed Jennifer Rosenbaum as someone who had pulled herself out of a

difficult situation, she did not look further into her past. (Dkt. 42-2 at

75:14–20.)

      The Rosenbaums moved forward in their efforts to take custody of

the girls. As part of this, Laila and MP (while still living with the

Lamberts) visited the Rosenbaums for overnight stays. (Dkt. 42-1 at

84:8–14.)     Ms. Lambert expressed concern to Warner that the

Rosenbaums were not watching the children closely enough.          (Id. at

84:15–85:9.) Ms. Lambert went to the DFCS office twice to voice her

concerns.    (Dkt. 42-2 at 18:4–20:8.)   During one visit, she showed a

different case manager a bruise on Laila’s leg and let the case manager

take photos of the injury. (Id.) She explained that Jennifer Rosenbaum



                                    4
had said Laila got the bruise during an altercation with another child.

(Dkt. 37 ¶ 21.)2 Warner saw the photos of the bruise and sent White to

see the children at the Lamberts’ house. (Dkt. 42-2 at 18:4–20:8.) White

met with the children, took additional photographs, and reported back

that the injury was “pretty much gone.” (Id.; Dkt. 50-5 at 1.) White told

Warner she had no concerns and did not feel the children were in any

danger. (Dkt. 42-2 at 18:4–20:8.)3

     White also met with Jennifer Rosenbaum. She told Rosenbaum

that someone had reported concerns about whether she was watching the

children closely enough.      (Dkt. 42-1 at 87:11–13.)      White thought

Rosenbaum “didn’t take it the wrong way” and Rosenbaum “took [her]




2 The parties disagree about whether Laila had a bruise or a scratch.
Plaintiffs say it was a bruise and cite a (partially redacted) Log of Contact
Narrative. (Dkts. 49-1 ¶ 13; 50-5 at 1.) Defendant Warner testified that
it looked like a scratch. (Dkt. 42-2 at 69:10–12.) The Court, giving
Plaintiff the benefit of all disputes, considers the injury as a bruise.
Whatever the terminology, Defendant Warner testified that she did not
consider it a serious injury, and Plaintiffs have introduced no evidence to
challenge that conclusion.
3 Ms. Lambert reported that White did not undress Laila on this visit.

(Dkt. 50-5 at 1.) Warner had expected White to do so. (Dkt. 42-2 at
71:15–19.) She did not learn of White’s failure to follow DFCS policy until
after Laila’s death. (Id. at 71:20–24.) She was shocked. (Id. at 71:25–
72:5.)


                                     5
advice.” (Id. at 87:14–18.) After investigating Ms. Lambert’s complaint

about the bruise, White found nothing of concern. (Dkt. 42-2 at 18:4–

20:8.) Warner and White did not file a Serious Injury Report or a Child

Protective Services Report about the injury because they did not think it

was serious.4 (Dkt. 37 ¶ 28.) Ms. Lambert also never said that the

Rosenbaums should not get the children. (Dkt. 42-1 at 19–22.)

     Both White and Warner approved of the Rosenbaums taking the

children as fictive kin. (Dkt. 42-2 at 50:1–16.) Warner instructed White

to get approval for this decision from their administrator. (Dkt. 42-2 at

49:19–50:17.) White never did so, and Warner failed to follow up. (Dkt.

42-2 at 50:1–16.) DFCS permanently assigned Laila and MP to the

Rosenbaums in late July 2015. (Dkt. 37 ¶ 21.)

     As case manager, White visited the Rosenbaums each month. (Dkt.

43-4 ¶ 10.) She typically (but not always) undressed Laila to examine




4 DHA workers complete Child Protective Services Reports when they
have concerns about abuse or neglect. (Dkt. 42-2 at 54 (55) 3–4.) Serious
Injury Reports are completed when an official supervising a foster child
subjectively believes (or has a subjective belief that) a foster child has
been abused or neglected. (Dkt. 73 at 9–21.)

                                    6
her for injuries or signs of abuse.5 (Id.; Dkt. 42-1 at 60:20–61:19.) White

did not undress MP because she was older and could speak with White

about her treatment.       (Dkt. 43-4 ¶ 10.)   MP told White that the

Rosenbaums never hurt her or her sister. (Dkt. 42-1 at 63:6–64:8.)

     During a visit in early September 2015, White found a bruise on

Laila. (Dkt. 42-1 at 109:17–110:5.) Jennifer Rosenbaum said another

child at daycare had hit Laila. (Id.) White contacted the school and

confirmed that Laila had been at school. (Id. at 110:16–25.) After this

visit, White wrote in a DFCS narrative that “the girls are doing well…

[MP] does not have any marks or bruises on her body. Laila has a small

bruise on her right wrist… There were no other marks or bruising on her

body.” (Dkt. 41-2 ¶ 36.)

     The next month, Laila broke her leg. (Dkt. 37 ¶ 30.) Jennifer

Rosenbaum took her to an urgent care facility. (Dkt. 42-1 at 46:18–47:5.)

Medical records show Rosenbaum claimed Laila had fallen at her “Nana’s

house” and at a gymnastics class. (Dkt. 37 ¶ 31.) Jennifer Rosenbaum

texted White while at the hospital, saying Laila had hurt her leg at


5Plaintiffs argue White never undressed Laila, but Plaintiffs do not point
to anywhere in the record that contradicts White’s testimony that she
undressed Laila on other visits.

                                    7
gymnastics, that they were at the hospital with the doctor, and that Laila

was not in much pain. (Dkt. 42-1 at 46:2–48:17.) White spoke with

Laila’s doctor, who said Laila would be okay. (Id. at 53:8–24.) The doctor

did not mention any concerns of abuse. (Dkt. 43-4 ¶ 8.) White also

arranged to get the doctor’s notes. (Dkt. 42-1 at 48:6-12.) She had given

the Rosenbaums permission to take the girls to gymnastics but she did

not go to the gymnasium until after Laila’s leg injury and she failed to

check out Jennifer Rosenbaum’s explanation for the injury. (Dkt. 42-1 at

46:8–17, 47:2–14, 99:16-25.)6

     White claims she told Warner about the injury, but Warner denies

that. (Dkt. 41-2 ¶ 27.) Given that Laila broke her leg, White should have

completed a Serious Injury Report. (Dkt. 73 at 19:16–20:13.) The parties

dispute whether she did so.     Warner stopped supervising White on

November 1, 2015, and had no further involvement with Laila’s case.

(Dkt. 41-2 ¶ 30.)

     White visited the Rosenbaums on November 2, 2015. (Dkt. 37 ¶ 38.)

She saw a bruise on MP’s head. (Id.) Jennifer Rosenbaum explained that




6After Laila’s death, DHS learned that Jennifer Rosenbaum had not
enrolled Laila in gymnastics class. (See Dkts. 42-1 at 99:18–24; 37 ¶ 35.)

                                    8
she had left MP in the bathroom alone while retrieving her phone from

another room. (Dkt. 43-4 ¶ 6.) She said that, while she was gone, MP

bumped her head against the faucet.7 (Id.) Laila was asleep during the

visit. (Dkt. 42-1 at 65:4–18.) Rosenbaum told White that Laila was

teething and having trouble sleeping. (Id.) As a result, White did not

wake the child to undress her. (Id.) Instead, she merely pulled back the

bed covers and looked over the child’s body for signs of abuse. (Id.) She

found none. (Id.) White recorded her impressions of this incident:

     There are no signs of maltreatment . . . . [MP] hit her head on
     the facet (sic) in the tub . . . . There is not any serious bruising.
     [White] asked [MP] if she was ok and she stated that she was
     and that it didn’t hurt . . . . There are no other marks on the
     girl[’]s bodies . . . . There are no safety interventions needed.
     The girls are closely watched and when medical attention is
     needed it is given quickly.

(Dkt. 41-2 ¶ 37.)

     Laila passed away on November 17, 2015.              (Dkt. 37 ¶ 1.)     An

autopsy revealed she had an untreated broken arm and multiple bruises

over her entire body. (Id. at ¶ 42.) A medical examiner testified at

Jennifer Rosenbaum’s criminal trial that Laila endured ongoing abuse,



7In discovery, Plaintiffs referred to the injury as a black eye while White
referred to it as a mark under her eye. (Dkts. 50 ¶ 35; 42-1 at 102:20–
21.)

                                      9
including twenty-two injuries to the head and neck, eleven injuries to the

torso, and multiple injuries to her legs. (See Dkt. 74 ¶ 2.) DFCS Director

Bobby Cagle fired White and Warner after an internal DHS investigation

into their conduct. (Dkt. 73 at 23:22–24:15.)

      Plaintiffs filed claims under 42 U.S.C. § 1983 against Defendants

Warner and White for violating Laila’s substantive and procedural due

process rights under the Fourteenth Amendment to physical safety while

in DFCS custody. They also sued Defendant DHS for the negligence of

White and Warner in placing Laila with the Rosenbaums and for the

negligence of Jennifer Rosenbaum in killing the girl. Defendants moved

for summary judgment or otherwise to dismiss the claims.

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual dispute is

genuine if the evidence would allow a reasonable jury to find for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is “material” if it is “a legal element of the claim under the



                                     10
applicable substantive law which might affect the outcome of the case.”

Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). A moving party does this by showing “an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. It simply must show a lack of dispute as to a material

fact. In determining whether a movant has done this, the court views the

evidence and all factual inferences in the light most favorable to the party

opposing the motion. Johnson v. Clifton, 74 F.3d 1087, 1090 (11th Cir.

1996).

     If the movant meets its burden, the nonmovant must show that

summary judgment is improper by identifying specific evidence that raise

a genuine dispute as to a material fact. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). Ultimately, there is no

“genuine [dispute] for trial” when the record as a whole could not lead a



                                    11
rational trier of fact to find for the nonmoving party. Id. But “the mere

existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment;

the requirement is that there be no genuine issue of material fact.”

Anderson, 477 U.S. at 247–48.        The court, however, resolves all

reasonable doubts in the favor of the non-movant. Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

III. Analysis

     A.    Defendants White’s           and    Warner’s   Motions    for
           Summary Judgment

     Plaintiffs sued Defendants White and Warner under 42 U.S.C.

§ 1983 claiming they violated Laila’s substantive constitutional right to

physical safety as a dependent child (Count 3). They also brought § 1983

claims against White and Warner for violating their daughter’s right to

procedural due process under the Fourteenth Amendment (Count 4).

           1.   Substantive Due Process Claims

     Plaintiffs allege Defendants White and Warner acted with

deliberate indifference when they recklessly placed Laila with the

Rosenbaums and disregarded subsequent evidence the Rosenbaums were

abusing her. They claim White’s and Warner’s deliberate indifference led


                                   12
to their daughter’s death. White and Warner claim they are entitled to

qualified immunity. See Maldonado v. Snead, 168 F. App’x 373, 379

(11th Cir. 2006). To determine whether an state officer has qualified

immunity, a court asks if the defendant has violated the plaintiff’s

constitutional rights and if those constitutional rights were clearly

established at the time. See Omar v. Lindsey, 243 F. Supp. 2d 1339, 1343

(11th Cir. 2003).

     When a state takes a child into its custody, it accepts responsibility

for the child’s safety. Ray v. Foltz, 370 F.3d 1079, 1082 (11th Cir. 2004)

(citing Taylor v. Ledbetter, 818 F.2d 791, 794–95 (11th Cir. 1987)). It is

clearly established that “foster children have a constitutional right to be

free from unnecessary pain and a fundamental right to physical safety.”

Id. When a state fails to meet that obligation, it deprives the child of a

liberty interest under the Fourteenth Amendment. Id. The undisputed

evidence here shows that Defendant DHS placed Laila in an unsafe and

life threatening situation, placing her with people who abused her to the

point of death. The facts demonstrate a clear violation of Laila’s well-

established constitutional rights.




                                     13
      But that is not enough for her parents to recover against

Defendants White and Warner. The Eleventh Circuit has explained that

foster care officials are protected from liability unless they were

deliberately indifferent to the violation of a child’s right to safety.    See

Taylor, 818 F.2d at 797; see also Nichols v. Maynard, 204 F. App’x 826,

828 (11th Cir. 2006) (“Defendants are not entitled to qualified immunity

if they were deliberately indifferent to [the foster child’s] right to physical

safety.”)

      Deliberate indifference is a difficult standard — “[it] is not the same

thing as negligence or carelessness. On the contrary, the Supreme Court

has made clear that a state official acts with deliberate indifference only

when he [or she] disregards a risk of harm of which he [or she] is actually

aware.” Ray, 370 F.3d at 1083 (citations omitted). The test for deliberate

indifference is not objective (asking what a reasonable person would

know); it is subjective (asking what the official actually knew).

Maldonado, 168 F. App’x at 379. “To be deliberately indifferent, an

official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also

draw that inference.” Id. (internal quotation marks omitted). A plaintiff



                                      14
seeking to recover from a foster care official thus must show a defendant

“(1) was objectively aware of a serious risk of harm; (2) recklessly

disregarded the risk of harm; and (3) this conduct was more than merely

negligent.” Ray, 370 F.3d at 1083 (citing McElligott v. Foley, 182 F.3d

1248, 1255 (11th Cir. 1999)).      The Eleventh Circuit has repeatedly

cautioned that, to recover from a foster care official for abuse by a foster

care parent, a plaintiff “will be faced with the difficult problem of showing

actual knowledge of abuse or that agency personnel deliberately failed to

learn what was occurring in the foster home.” Maldonado, 168 F. App’x

at 379 (quoting Taylor, 818 F.2d at 796).

     Plaintiffs have not presented evidence from which a jury could find

Defendant White had actual knowledge or deliberately failed to learn of

the serious risk to Laila from the Rosenbaums.          They claim White

inadequately vetted the Rosenbaums as fictive kin and succumbed to

pressure to approve the Rosenbaums as fictive kin even though they did

not qualify for that status. The record, however, does not support this

allegation. Indeed, the record is unclear on White’s role in approving the

Rosenbaums. (See Dkt. 42-1 at 91:4–25, 94:8–16.) An outside company

vetted the Rosenbaums, and even if White had a decisive role (which the



                                     15
Court assumes), reliance on the outside company’s evaluation would not

have been a deliberate failure to learn of a serious risk of harm to Laila

and MP.    See also Ray, 370 F.3d at 1084 (finding failure to screen

adequately prospective foster parents “at most” negligent and not

deliberate indifference).

     Plaintiffs present no evidence that any failure to follow necessary

protocol or apply the fictive kin standard more narrowly provided White

any reason to believe the Rosenbaums posed a danger to Laila. Even if

she was negligent or careless in relying on the outside company and

appointing the Rosenbaums as Laila’s fictive kin, her negligence or

carelessness would not defeat qualified immunity.

     Plaintiffs next claim deliberate indifference can be inferred from

evidence that White ignored Ms. Lambert’s warning about the

Rosenbaums after Ms. Lambert found a bruise on Laila’s leg following a

pre-placement visit with the Rosenbaums. The undisputed evidence,

however, shows White did not ignore Ms. Lambert’s warning. White

investigated the incident, speaking with Jennifer Rosenbaum, seeing the

children, and looking at the injury.    (Dkt. 42-1 at 87:1–22.)    White




                                   16
concluded it was not serious.8 Ms. Lambert also did not suggest that the

Rosenbaums might abuse or hurt Laila and her sister. She said only

that the Rosenbaums might not be watching them closely enough. (Dkts.

42-1 at 84:15–85:9; 42-2 at 20:17–22.)      Ms. Lambert’s warning and

White’s response provide no evidence that White had actual knowledge

of any risk of harm to Laila from physical abuse by the Rosenbaums. It

also provides no evidence White deliberately failed to learn of that abuse.

     Plaintiffs also claim White failed to respond properly to injuries

Laila and MP sustained while in the Rosenbaum’s care — Laila’s broken

leg and MP’s black eye.9 Plaintiffs presented no evidence from either

event to establish a genuine issue of fact suggesting White knew of a risk

of serious harm to Laila or “deliberately failed to learn what was going

on in the [Rosenbaums’] home.” Maldonado, 168 F. App’x at 379.          In




8 Ms. Lambert also complained that White did not undress the children,
a DFCS policy. (Dkt. 50-5 at 1.) But the failure to undress the children
does not amount to deliberate indifference. See Omar v. Babcock, 177 F.
App’x 59, 64 (finding failure to perform a mandated home visit was not
deliberate indifference).
9 There is also the incident from September 2015, when White saw a

bruise on Laila. The parties agree this injury happened while Laila was
at daycare. (Dkt. 49-2 ¶ 41.) White confirmed with the school that Laila
and MP had been at the school. (Dkt. 42-1 at 109:16–25.)


                                    17
Maldonado v. Snead, a foster parent took her child to a hospital with a

cut under her eye. Id. at 384. The doctor closed the wound with three

stitches. (Id.) The foster parent claimed she did not know how the child

had been hurt but said maybe she cut herself while playing with a toy.

Id. Later, the plaintiffs alleged the child had been stabbed by the foster

parent and her case workers knew of the abuse or deliberately failed to

learn of it. Id. The Eleventh Circuit found that relying on the foster

parent’s statement about the injury did not give the case worker

knowledge of abuse. Id.

     Here too, White relied on plausible explanations for both injuries.

The undisputed evidence shows that Jennifer Rosenbaum called White

when Laila suffered the broken leg. She reported that Laila had been

injured at gymnastics. (Dkt. 42-1 at 48:25–49:3.) At the time, White

knew she had given the Rosenbaums permission to take Laila and MP to

gymnastics. She also knew Jennifer Rosenbaum had sought medical care

twice for the same injury, first at the hospital and then at the urgent care

facility — thus showing concern for the girl. After learning of the injury,

White spoke to Laila’s doctor, who said Laila would fully recover. (Dkt.

43-4 ¶ 3.) White specifically asked the doctor whether Laila had any



                                    18
signs of abuse. (Id.) The doctor said she did not. (Id.) White also

confirmed that Laila had scheduled follow-up appointments. (Dkt. 42-1

at 52:15–24.)

      Similarly, Rosenbaum told White that MP had gotten the black eye

when she bumped her head on the faucet while taking a bath. Nothing

in the record shows this explanation was false, that White thought it was

false, or that White suspected abuse. This undisputed evidence shows

that White neither new of a risk of serious harm to Laila (or MP) nor

“deliberately failed to learn what was occurring in the foster home.”

Maldonado, 168 F. App’x at 379.

      Plaintiffs also claim White’s failure to file a Serious Injury Report

after Laila broke her leg amounted to deliberate indifference.          As

explained above, the parties dispute whether White filed that report.

But, assuming she did not, that failure alone does not amount to

deliberate indifference. See Babcock, 177 F. App’x at 64 (“[M]ere failure

to follow DCF policy by gathering certain information does not rise to the

level of deliberate indifference.”).

      Likewise evidence that White did not undress Laila to check for

signs of abuse during at least two home visits cannot establish a claim



                                       19
against White. While she should have undressed Laila during the pre-

placement visit, her failure to do so does not indicate that she knew of

any threat to Laila.    At the time, the girl was still living with the

Lamberts. They were the ones who noticed the scratch or bruise on the

girl’s leg. White’s failure to undress the girl thus does not suggest White

was deliberately trying to avoid knowing how the Rosembaums were

treating Laila.

      White admits that she failed to undress Laila during the November

2, 2015, visit because Jennifer Rosenbaum said the girl was teething and

having trouble sleeping. She insists that she undressed Laila on every

other visit. Plaintiffs present no evidence to dispute White’s claim.10

Accepting the undisputed evidence as true, White did not have actual

knowledge of a serious risk of abuse from her failure to undress Laila on

this visit. Indeed, she recorded her observations from the visit, saying,




10Plaintiffs claim the Court should, for this order, assume White did not
undress Laila on other visits. Plaintiffs, however, have not pointed to
any evidence in the record that would rebut White’s testimony that she
undressed Laila on other visits. The Court thus proceeds with the
understanding that White undressed Laila on other visits. See LR
56.1B(2), NDGa (“This Court will deem each of the movant’s facts as
admitted unless the respondent: [ ] directly refutes the movant’s fact with
concise responses supported by specific citations to evidence . . . .).

                                    20
“[t]here are no signs of maltreatment. . . . The girls are closely watched

and when medical attention is needed it is given quickly.” (Dkt. 41-2

¶ 37.) White also did not deliberately fail to learn what was going on in

the house. White interviewed MP, who said nothing to give White a

suspicion that abuse was happening. White then checked Laila as she

was sleeping. The DFCS policy mandated undressing Laila, and the

failure to do so may have been negligent, but the failure to follow this

policy was not deliberate indifference. See Babcock, 177 F. App’x at 64.

         None of these events (either individually or collectively) provide a

material fact from which a jury could conclude that Defendant White

knew (or intentionally failed to know) the Rosenbaums might abuse

Laila.     Plaintiffs introduce no evidence suggesting White recklessly

disregarded a known risk that the Rosenbaums might abuse the child.

Jennifer Rosenbaum gave White plausible explanations for each incident.

White questioned MP every time she visited the residence, and each time

MP said nothing that created suspicions for her. See Babcock, 177 F.

App’x at 64 (foster care adoption counselor’s regular contact and

familiarity with the foster home showed that the foster care adoption

counselor was not deliberately indifferent). White failed to see the signs



                                      21
of abuse, with tragic and heartbreaking results. She may have been

negligent, careless, or lazy. But she was not deliberately indifferent.

     Plaintiffs make the same arguments in support of their substantive

due process claims against Warner. They fail for the same reasons. First,

Warner was not deliberately indifferent in approving the Rosenbaums as

fictive kin.   Warner hired an outside agency that approved the

Rosenbaums after conducting a background check.          Warner did not

investigate her experiences as a foster child as she should have done, but

not following a specific procedure does not amount to deliberate

indifference. See Babcock, 177 F. App’x at 64. The undisputed evidence

shows that Warner believed Jennifer Rosenbaum to be a success story

and a good candidate to raise the girls. Second, Warner did not ignore

Ms. Lambert’s warning. She sent White to talk to the children and to

talk to the Rosenbaums. White reported back that she did not have any

concerns and relying on White’s assessment was not deliberately

indifferent.

     Third, the failure to file a Serious Injury Report when Laila broke

her leg was not deliberate indifference. White’s later investigation of the

broken leg, over which Warner would have supervisory authority, shows



                                    22
there was no deliberate failure to learn what was happening in the

Rosenbaum household. Fourth, Plaintiffs claim Warner should have

known that White did not undress Laila. The record, as discussed above,

only shows White did not undress Laila on two visits, the pre-placement

visit and the visit after MP hurt her head.      Warner did not learn of

White’s failure to undress Laila during the pre-placement visit until after

the girl’s death. (Dkt. 42-2 at 71:8–24.) And Warner stopped supervising

White on November 1, 2015, before Defendant White learned of MP’s

black eye. The parties thus agree Warner did not know about that event.

(Dkt. 41-2 ¶ 34.)

      Plaintiffs have not shown Warner was deliberately indifferent to

Laila’s safety.

            2.      Procedural Due Process Claims

      Plaintiffs allege Warner and White violated Laila’s procedural due

process rights.     They claim Laila had a liberty interest in her own

personal safety and White and Warner deprived her of her personal

safety without due process by placing her with the Rosenbaums.

      In a procedural due process claim, the alleged wrong is not the state

actor’s deprivation of a person’s constitutionally protected interest. It is



                                    23
the deprivation of that interest without due process of law. See

Zimmerman v. Burch, 494 U.S. 113, 126 (1990). Such a cause of action

arises, not when one suffers the deprivation of a constitutional right, but

when the state actor fails to provide due process. Id. Thus a procedural

due process claim arises “only when the state refuses to provide a process

sufficient to remedy the procedural deprivation.” Cotton v. Jackson, 216

F.3d 1328, 1330–31 (11th Cir. 2000).

     The Eleventh Circuit found in Taylor v. Ledbetter, 818 F.2d 791,

794 (11th Cir. 1987), that a foster child can bring a procedural due

process claim for the deprivation of a liberty interest in personal safety.

After that decision, however, the Georgia General Assembly passed the

Georgia Tort Claims Act (“GTCA”), which permits a child to sue state

actors for certain conduct. By doing this, the State of Georgia makes a

process available to those claiming a deprivation of their constitutional

right, including to a child asserting a deprivation of his or her liberty

interest in personal safety. In other words, the state provides “process.”

Georgia may satisfy its procedural due process obligations through a

post-deprivation remedy.    Indeed, the Supreme Court has held that

“when a state official’s random and unauthorized actions deprive a



                                    24
person of a liberty interest protected by the Fourteenth Amendment, a

state may satisfy its procedural due process obligations by providing an

adequate post-deprivation remedy.” See McCall v. Dep’t of Human Res.,

176 F. Supp. 2d 1355, 1369 (M.D. Ga. 2001) (citing Hudson v. Palmer,

468 U.S. 517, 530–33 (1984).)

     Plaintiffs allege White and Warner were deliberately indifferent to

Laila’s safety. Assuming White’s and Warner’s actions deprived Laila of

her procedural due process rights, their actions were random and

unauthorized. McCall, 176 F. Supp. at 1369 (“Indeed, it is inconceivable

that the state would authorize its officials to violate a foster child’s

constitutional rights or that the state could foresee that they would do so

absent any prior suggestive conduct.”). The GTCA provides an adequate

post-deprivation process for this alleged misconduct. Id. (“Essentially,

there was no procedural due process violation in this case because the

availability of relief under the GTCA means that any potential violation

was not complete.”).

     Plaintiffs argue that the GTCA does not provide an adequate post-

deprivation procedure because it does not provide a remedy if the jury

finds Laila’s death happened as the result of a battery.         But “the



                                    25
adequacy of the GTCA is not affected by the possibility that [defendants]

may be entitled to state-law immunity.” McCall, 176 F. Supp. 2d at

1369–70 n.6 (citing Rittenhouse v. DeKalb Cty., 764 F.2d 1451, 1457–59

(11th Cir. 1985)). Plaintiffs’ procedural due process claim thus fails.

     The Court grants Defendant White’s and Defendant Warner’s

Motions for Summary Judgment as to Counts 3 and 4.

     B.    Defendant DHS’s Motion to Dismiss or for Summary
           Judgment on Count Two11

     Plaintiffs assert claims in Count Two against Defendant DHS for

the alleged negligence of Warner and White in placing Laila with the

Rosenbaums. They claim Warner and White negligently (and in violation

of several ministerial duties) placed Laila and MP into the Rosenbaum’s

custody making DHS responsible for the injuries the Rosenbaum’s

inflicted on the two girls. (Dkt. 37 ¶¶ 58–66.) DHS moved to dismiss or

for summary judgment on Count One based on sovereign immunity.

(Dkt. 44-1 at 7.)




11In the light of a jury’s finding that Jennifer Rosenbaum and Joseph
Rosenbaum are guilty of murder, the Court asked the parties for further
briefing on any potential issues of preclusion or claim preclusion. (Dkt.
77.) The parties agree that neither doctrine applies here. (Dkts. 78; 79.)

                                    26
     The GTCA provides a limited waiver of the state’s sovereign

immunity, allowing aggrieved people to sue the State of Georgia for torts

committed by state officers and employees acting within the scope of their

official duties or employment. See GA. CODE ANN. § 50-21-23 (“The State

waives its sovereign immunity for the torts of state officers and

employees while acting within the scope of their official duties or

employment . . . .”). There are, however, enumerated exceptions to this

waiver. See § 50-21-24. One exception provides that the state is not liable

for losses resulting from an assault and battery. Id. § 50-21-24(7). An

assault and battery is “[a]ny act of physical violence (and the law will not

draw a line between different degrees of violence), inflicted on the person

of another, which is not necessary, is not privileged, and which

constitutes a harmful or offensive contact . . . .” Brown v. Super Discount

Mkts., Inc., 477 S.E. 839, 841 (Ga. Ct. App. 1996). An offensive contact

is one that results from anger, lust, or rudeness. See Newsome v. Cooper-

Wiss, Inc., 347 S.E.2d 619, 621 (Ga. Ct. App. 1986).

     It makes no difference that Plaintiffs have sued DHS to recover for

Warner’s and White’s negligence rather than for an assault and battery

by the Rosenbaums. The exception is written in the passive voice — the



                                    27
state is not liable for losses arising from an assault and battery. The

Georgia Court of Appeals has stated that, in determining whether the

exception for assault and battery applies, a court must look to the act

causing the actual underlying loss to the plaintiff, not the state actor’s

alleged misconduct. See Pelham v. Bd. of Regents of Univ. Sys. of Ga.,

743 S.E.2d 469, 473 (Ga. Ct. App. 2013). “[I]f a plaintiff’s injury was

caused by an assault and battery committed by a third party, the state is

immune from suit even if the assault and battery was facilitated by or

resulted from the prior negligent performance of a state officer or

employee.” Id. Recognizing this law, the parties agree that “if the death

resulted from an assault or battery, the GTCA would not apply and DHS

would have no liability.” (Dkt. 48 at 6).

     The autopsy report concluded that Laila died from blunt impact

injuries to her torso that “reflect inflicted trauma.” (Dkt. 44-5 ¶ 19.)

Jennifer Rosenbaum stated that Laila was choking on a chicken tender

and she hit her on the back and performed the Heimlich maneuver to

dislodge the food. (Dkt. 42-1 at 24:19–25:12.) Construing the facts in

Plaintiffs’ favor, a jury could conclude Jennifer Rosenbaum was trying to

save the girl, justifying what she did.



                                    28
     Justification is a defense to an intentional tort. See GA. CODE ANN.

§ 51-11-1 (“If the defendant in a tort action was authorized to do the act

complained of, he may plead such authorization as justification.”). As

Laila’s guardian, Jennifer Rosenbaum had a duty to look after Laila. Her

duty was to care for Laila as would “the average parent.” Le Petite Acad.,

Inc. v. Turner, 543 S.E.2d 393, 361 (Ga. Ct. App. 2000) (“The standard of

care is that of the average parent.”). Jennifer Rosenbaum thus had the

duty “to exercise care which a prudent person would exercise under like

circumstances.” Id. at 361–62. A jury could find that a prudent person,

or an average parent, would seek a method of care for a baby they knew

to be choking. Of course, Jennifer Rosenbaum’s actions killed Laila, the

autopsy records show that her body was battered and beaten. Perhaps a

jury will reject her allegations, finding the beating totally inconsistent

with a parent’s efforts to help a child. But perhaps the jury will find that

she was trying to save the child and administered aid too forcefully but

only in a negligent manner. If so, Laila did not die as the result of an

assault and battery. That is an issue for the jury.

     Defendant DHS makes three arguments against this analysis.

First, it argues that, absent an assault and battery, Plaintiffs can identify



                                     29
no tort on which to bring a claim. This argument overlooks the possibility

that a jury could find that Jennifer Rosenbaum negligently performed

the Heimlich maneuver. In that case, the state would be responsible for

her negligence.

     Second, Defendant DHS argues the only evidence suggesting

Jennifer Rosenbaum believed the girl to be choking (Jennifer

Rosenbaum’s own claim) is inadmissible hearsay.              But Jennifer

Rosenbaum’s 911 phone call may be admissible as an excited utterance.

So might her statements to Defendant White in the moments following

the event.   Since this evidence could be admissible, the Court may

consider it here. See Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir.

1999) (“[A] district court may consider a hearsay statement in passing on

a motion for summary judgment if the statement could be ‘reduced to

admissible evidence at trial’ or ‘reduced to admissible form.’ ”).

     Third, Defendant argues the Heimlich maneuver was excessive

force, making it an assault and battery by law. Defendant cites Brown v.

Super Discount Mkts., Inc., for the proposition that excessive force is an

assault and battery. 477 S.E. 839. In Brown, a case in which a security

guard detained two alleged shoplifters, the court reversed the grant of



                                    30
summary judgment, finding there was an issue of material fact on

whether there was false imprisonment or an assault and battery. Id. at

840–41.   Brown did not hold that excessive force is an assault and

battery. It held, rather, that unlawful touching is a tort. See id. If

Jennifer Rosenbaum’s actions were justified, they would be lawful. And

whether the Heimlich maneuver was excessive force is a jury question.

     A jury question remains about whether the assault-and-battery

exception to Georgia’s waiver of sovereign immunity applies. The Court

denies Defendant DHS’s Motion to Dismiss or Motion for Summary

Judgment as to Count Two.

     C.    Defendant DHS’s Motion to Dismiss or for Summary
           Judgment Summary Judgment on Count One

     In Count One, Plaintiffs asserts a claim under the GTCA against

Defendant DHS for the alleged negligence of the Rosenbaums. DHS says

the Court should grant its motion to dismiss or for summary judgment

on this claim because Jennifer Rosenbaum was not a state officer or

employee under the GTCA.

     As explained above, the State of Georgia has a waiver of sovereign

immunity for torts by state officers and employees acting within the scope

of their official duties or employment. See GA. CODE ANN. § 50-21-23(a).


                                   31
Waivers of sovereign immunity must be explicit.            See Gilbert v.

Richardson, 452 S.E.2d 476, 480 (Ga. 1994) (“[S]overeign immunity is

waived by any legislative act which specifically provides that sovereign

immunity is waived and the extent of such waiver.”); see also Johnson v.

Ga. Dep’t of Human Res., 606 S.E.2d 270, 273 (Ga. 2004) (“If liability

without fault should be imposed on the taxpayers in circumstances of the

kind presented by the record, this should be effected by the legislature,

not the courts.” (quotation marks and citation omitted)). The GTCA

includes foster parents as state officers or employees. See § 50-21-22(7)

(“An employee shall also include foster parents and foster children.”).

Plaintiffs contend the Rosenbaums were foster parents within the

definition of Section 50-21-22(7), and the State has thus waived sovereign

immunity for their actions.

     The statute cited by Plaintiffs does not define “foster parents” under

Georgia law. When applying the GTCA in a similar case, the Georgia

Supreme Court looked to another statute and defined “foster parent” as

“the person or persons who provide care, lodging, supervision, and

maintenance in a foster care home used by a child-placing agency.” See

Johnson, 606 S.E.2d at 272 (citing GA. CODE ANN. § 49-5-60)).         The



                                   32
Georgia Code also defines a “foster care home” as “a private home used

by a child-placing agency . . . to provide 24-hour care, lodging,

supervision, and maintenance for no more than six children who are

unrelated to the foster parent or parents.” § 49-5-60(10). The Georgia

Supreme Court did the same.          Johnson, 606 S.E.2d at 273.     Both

definitions rely on action by a “child-placing agency.” Georgia law states

that all child welfare agencies — include child-placing agencies — must

be are licensed and commissioned by the Department of Human Services,

and must be approved “with procedures, standards, rules, and

regulations to be established by the board.” § 49-5-12(b). “A license

issued to a child-placing agency shall be deemed approval of all foster

family homes approved, supervised, and used by the licensed child-

placing agency as a part of its work . . . .” Id.

      DHS did not designate the Rosenbaums as foster parents to Laila

and MP. DHS allowed them to take custody of Laila and MP as fictive

kin. No child-placing agency was involved in the decision to place Laila

and MP with the Rosenbaums. Defendants White and Warner hired a

third party to conduct a background check of the Rosenbaums. But no

evidence suggests that group was a “child-placing agency” under Georgia



                                      33
Code Section 49-5-12(b). Since Laila and MP were not placed with the

Rosenbaums by a licensed child-placing agency but were placed with

them as fictive kin, the Rosenbaums were not “foster parents” within the

definition of Section 49-5-60(10).

     Georgia law recognizes at least seven types of foster care

placements: (1) non-custodial parents, (2) relatives, (3) DFCS foster

parents, (4) a Child Placement Agency’s foster parents, (5) a Child Caring

Institution, (6) a Psychiatric Residential Treatment Facility, and

(7) fictive kin. (Dkt. 44-2 at 7–8.) This categorization also supports the

conclusion that fictive kin are not foster parents.     The GTCA only

includes foster parents within its definition of state employees.     See

Johnson, 606 S.E.2d at 272 (finding foster care organization is not foster

parent and thus not a state employee under GTCA). Since the GTCA

does not explicitly name fictive kin as state employees, the Rosenbaums

are not state employees. The State of Georgia has not waived sovereign

immunity on their actions.

     Plaintiffs argue this finding blue pencils an exception into the

statutory definition of “foster child.”      Plaintiffs also claim the

Rosenbaums were foster parents because “they [were] caring for non-



                                     34
family members in their own home.” (Dkt. 48 at 13.) The Court rejects

these arguments for two reasons. First, a child-placing agency does not

place fictive kin, at least here.   Fictive kin thus do not fit into the

definition of “foster parent.” Second, sovereign immunity waivers must

be explicit. In finding fictive kin to not be foster parents, the Court thus

hems tightly to the Georgia Code’s definition of “foster parents.”

     As explained above, the State of Georgia had a responsibility to

protect Laila once it took her into its custody. The Court recognizes the

potential absurdity of allowing state actors to assume control over a two-

year-old girl, make every decision about her placement, place her in an

abusive situation, and then escape liability for her injury, suffering, and

death because it chose to go the route of fictive kin. But the State of

Georgia decides the scope of its waiver of sovereign immunity, and this

Court cannot expand it. The Court dismisses Count One of the Amended

Complaint.

     C.    Motion to Stay Ruling on Pending Motions and Motion
           to Reopen Record; Motion for Hearing

     Jennifer and Joseph Rosenbaum’s criminal trial recently ended.

Plaintiffs argue that evidence emerged during the trial that will impact

the Court’s ruling here. Plaintiffs point to the acting director of the


                                    35
Henry County DFCS office’s testimony that victims of abuse cannot be

foster parents. (Dkt. 74 ¶ 1.) Plaintiffs also highlight the extent of the

medical record showing Laila Daniel’s injuries. (Id. ¶ 2.) The Court

acknowledges the weight of this evidence.         Even considering this

evidence, however, the Court’s ruling would not change. The Court has

already considered the failure to perform an adequate background check

of Jennifer Rosenbaum.     The Court has also already considered the

terrible injuries that Laila Daniel suffered. The Court denies the Motion

to Stay the Ruling and the Motion to Reopen the Record. The Court also

finds that a hearing is not needed and denies Plaintiff’s Motion for a

Hearing.

IV.   Conclusion

      The Court GRANTS Defendant Tamara Warner’s and Defendant

Samantha White’s Motions for Summary Judgment (Dkts. 41; 43). The

Court GRANTS IN PART and DENIES IN PART Defendant Georgia

Department of Human Services’s Motion for Summary Judgment (Dkt.

44), and DISMISSES Count I of the Amended Complaint (Dkt. 37). The

Court DENIES Plaintiffs Anthony Daniel’s and Tessa Clendening’s




                                   36
Motion for a Hearing (Dkt. 71) and Motion to Stay the Proceedings and

Reopen the Record (Dkt. 74).

     SO ORDERED this 15th day of November, 2019.




                                 37
